Citation Nr: 9910412	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Convincing evidence showing that the veteran was exposed 
to mustard gas in service has not been presented.  

2.  The medical evidence of record demonstrates that the 
veteran's skin and respiratory disorders were initially 
demonstrated years after service, and the preponderance of 
the evidence is against a finding that such disorders are 
related to service, or to any incident of service, to include 
exposure to mustard gas.


CONCLUSION OF LAW

The veteran's skin and respiratory disorders were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical and personnel records are not of record and 
it appears that they may have been lost due to fire.  The 
Board is mindful that in a case such as this one, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support her claim, which includes the 
duty to search for alternative medical records.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The VA's duty to assist the veteran includes a duty to search 
for service medical records with due diligence.  The search 
request should have included the specific information, 
provided by the veteran, which would have a pivotal bearing 
on the case.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Furthermore, in "Fire-Related Cases," the duty is even more 
expansive.  In those cases in which records needed to resolve 
the claim cannot be secured from the service department, the 
VA must assist the claimant in obtaining sufficient evidence 
from alternate or collateral sources.  Id.

The Board also notes that some of the doctors identified by 
the veteran who treated her for the problems for which she 
seeks service connection have reported that relevant records 
were destroyed.

The record indicates that the RO has written repeatedly to 
several doctors identified by the veteran, requested 
information and history from the veteran on numerous 
occasions, written The United States Army Chemical and 
Biological Defense Command (CBDCOM) Historical Division on 
two occasions, requested Army hospital records from the 
Surgeon General's Office (SGO) records on at least two 
occasion and confirmed the destruction of Service Department 
records due to fire.

The Board notes that the RO has adequately assisted the 
veteran in the development of her claim and complied with the 
requirements of VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part 
III, 5.18 (April 30, 1996) (hereinafter VA MANUAL 21-1) which 
governs the development of mustard gas exposure cases.


Background

The veteran underwent a VA examination in 1960 in conjunction 
with a claim for total unemployability due to a mental 
disorder.  The report of examination indicates normal 
findings with regards to the veteran's respiratory system and 
notes that the examination is negative for organic diseases.  
No dermatological conditions are noted.

Private treatment records indicate that the veteran was being 
treated by Dr. W.C.H., M.D. for asthma-like spells in 1981 
and 1982.  The entry for March 13, 1981 includes a notation 
that "all her troubles started age 50 (periods stopped)."  
Her age on the day of the appointment is indicated as 56.

The private treatment records of Dr. R.G., M.D. indicate that 
the veteran was being treated on an inpatient basis by that 
doctor for chronic obstructive pulmonary disease (COPD) and 
tracheobronchitis beginning in September 1990.  A discharge 
summary of that date indicates that the veteran had a 50 pack 
per year history of cigarette smoking.  

In November 1993 the veteran filed a statement in which she 
described a history of treatment for chest colds, asthma, 
bronchitis and bronchopneumonia dating back to 1947.  In 
April 1994 the veteran provided another statement in which 
she indicated that she suffered from emphysema and that after 
exposure to mustard gas her skin peeled from her body in 1 to 
11/2 inch strips and that she was treated at the United States 
military hospital in Brisbane, Australia for this skin 
condition.

The veteran submitted another statement in August 1994 which 
provided details regarding the circumstance of her exposure.  
The veteran stated that the exposure took place during basic 
training in June 1944 at Fort Oglethrope, Georgia.  The 
veteran contended that the exposure took place in a small 
wooden building which had two doors, two small windows and 
was approximately 11 by 14 feet.  She mentioned that once 
inside the gas was released and she experienced a burning 
sensation on her skin.  The exposure lasted approximately 10 
minutes.  She also alleged that she was exposed to two other 
gases on the same day.  She did not recall the names of the 
other two gases.  

In February 1995 CBDCOM indicated that they were unable to 
assist the RO in the researching the veteran's claim.  CBDCOM 
indicated that it appeared that the veteran was describing 
her gas chamber training given during basic training.  If so, 
the exposure would have been to tear gas or chlorine.  The 
chamber was often a small wooden building and the 
participants often hesitated before placing their gas masks 
over their faces to impress upon them the value of the use of 
breathing apparatus (as later described by the veteran).

The veteran underwent a VA examination in February 1996.  The 
claims file and medical records were not available to the 
examiner at the time of the examination.  The veteran 
reported a history of mustard gas exposure.  She related that 
after her exposure she had recurring episodes of blistering, 
peeling skin which was treated with Silvadene cream.  She 
reported being off duty for approximately 3 months because of 
the condition.

The veteran also provided a history of chronic respiratory 
problems which began while she was in Manila in 1946.  She 
reported that when she returned home she would get 
respiratory infections 2 to 3 times per year.  The veteran's 
description of the circumstances of her exposure to mustard 
gas were consistent with earlier accounts and included a 
statement that the participants waited 4 or 5 seconds until 
after the exposure to begin to use their gas masks.  

The examiner noted the presence of other risk factors for 
COPD: the veteran was a smoker for 41 years, quitting in 1985 
after a developing emphysema; and a 25 year exposure to 
cleaning agents as result of her job as a cleaning lady.

The examiner's impressions included peeling skin consistent 
with blistering skin lesions of sulfur mustard exposure with 
insufficient clinical evidence at present to warrant a 
definitive diagnosis and COPD, moderate to severe, with risk 
factors including mustard gas exposure, tobacco abuse and 
chemical cleaning agents.

A May 1996 report of contact indicates that the Surgeon 
General's Office (SGO) was contacted in December 1995 and 
February 1996 for records relating to the veteran's claimed 
treatment at the Brisbane Army Hospital in Brisbane, 
Australia.  The SGO reported that it was not in possession of 
any such records.  A formal finding to that effect was 
entered by the RO in May 1996.

In December 1996 Drs. S.B., MD. and Dr. H.S., M.D. indicated 
that they had retired and that any records they may have had 
concerning the veteran would have been destroyed.

The veteran failed to report for a hearing before a member of 
the Travel Board in January 1999.


Criteria

The applicable regulatory provisions pertaining to mustard 
gas exposure list the diseases for which service connection 
may be presumed due to exposure to specified vesicant agents 
during active military service.  38 C.F.R. § 3.316 (1998).  
When full-body exposure to nitrogen or sulfur mustard during 
active service is shown, the specified diseases are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma) and squamous cell carcinoma of the 
skin.  38 C.F.R. § 3.316 (a)(1) (1998).  

When full- body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service is shown, the 
specified diseases are chronic laryngitis, bronchitis, 
emphysema, asthma, or COPD.  38 C.F.R. § 3.316 (a)(2) (1998).  

When full- body exposure to nitrogen mustard during active 
service is shown, the specified disease is acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (a)(3) (1998).  

Service connection will be denied where the claimed condition 
is due to the veteran's own willful misconduct or where 
affirmative evidence establishes a nonservice-related 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316 (b) (1998).

For purposes of determining whether the claim for service 
connection for COPD is well grounded, the alleged exposure to 
mustard gas during service is presumed credible.  Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).  In light of this 
presumption of credibility, and the presumption that COPD is 
a result of mustard gas exposure, see 38 C.F.R. § 3.316, the 
Board finds that the veteran's claim for service connection 
for chronic bronchitis is well grounded.  38 U.S.C.A. 
§5107(a).  Therefore, VA has a duty to assist the veteran 
with the development of facts pertinent to the claim, as 
mandated by 38 U.S.C.A. §5107(a).


Analysis

In the instant case, the veteran contends that she underwent 
mustard gas testing during service and developed respiratory 
and skin disorders as a result of that exposure.  There is 
competent medical evidence showing that the veteran has COPD. 

However, the Board finds that the evidence of record does not 
establish that the veteran was exposed to mustard gas.  The 
Board has considered the veteran's contentions with regards 
to the circumstances of her exposure, as well as the injuries 
she claims to have suffered as a result.  These statements of 
the veteran must be evaluated for their probative value and 
weighed against the information provided by CBDCOM.  

The veteran stated that the exposure took place during basic 
training in a small wooden building and that the gas was 
released and she experienced a burning sensation on her skin.  
The exposure lasted approximately 10 minutes.  She also 
alleged that she was exposed to two other gases on the same 
day.  CBDCOM indicated that these circumstances are 
consistent with gas chamber training given every soldier 
during basic training.  The Board notes that the memory of 
the alleged exposure is over 50 years old and that the first 
competent medical evidence of record which includes a 
diagnosis of a disease consistent with such exposure does not 
arise until 1990, 54 years after her alleged exposure.

The Board notes that the only medical evidence of record 
before 1981, the VA examination from 1960, finds no 
respiratory or skin disorders 16 years after the alleged 
exposure.

The Board further notes that the only evidence of a skin 
disorder is based on the veteran's description of her 
treatment 50 years earlier.  From this history the VA 
examiner in 1996 stated that the peeling as related by the 
veteran, was consistent with mustard gas exposure.  That 
examiner stated the clinical information was insufficient to 
make a diagnosis and relate the lesions to exposure.  
Although an examiner can render a current diagnosis based on 
his or her examination of the veteran, it bears emphasis that 
a diagnosis based on an uncorroborated account of a veteran's 
experiences during service can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Furthermore, as discussed above, there is no convincing 
evidence showing that the veteran was exposed to mustard gas 
during service.  The examiner's opinion of disease consistent 
with exposure to mustard gas serves to prove neither the 
occurrence of the exposure nor the nexus between the exposure 
and the disease.  A medical opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  In this case the sole basis for 
that examiner's opinion is the veteran's description of her 
exposure and condition thereafter.

In light of the absence of convincing evidence showing that 
the veteran was exposed to mustard gas in service, and the 
preponderance of the evidence against linking the veteran's 
skin and respiratory disorders to her period of service, the 
claims for service connection must be denied.


ORDER

Entitlement to service connection for a skin and respiratory 
disorders is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


